Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuller (US 2019/0120562).
Regarding claim 1, Fuller discloses:    
a method (of forming a heat exchanger -10- by additive manufacturing) [par. 0174] comprising:
forming a first stacked layer (the first stacked layer of the wall of any of the conduits -30, 32, 36, 40-, for instance, fig. 6)  by depositing a continuous bead of material along an uninterrupted path (the uninterrupted path of the wall of any of the conduits -30, 32, 36, 40-, for instance, fig. 6) that defines a first layer of a three-dimensional (3D) structure (the 3D structure of the wall of any of the conduits -30, 32, 36, 40-, fig. 6) (as it is well known in the art, additive manufacturing refers to successive layers of materials provide on top of each other and, in the case of Fuller, the additive manufacturing technique provides components continuous and non-interrupted) [par. 0174]; and
forming a sidewall (the wall of any of the conduits -30, 32, 36, 40-, fig. 6) of the 3D structure having opposing surfaces respectively defined by the first stacked layer and one or more successive stacked layers of the 3D structure by, for each successive stacked layer, continuing depositing the continuous bead of material uninterruptedly [par. 0174] from the first stacked layer along the path and with a surface thereof in contact with a surface of the continuous bead of material of an adjacent one of the stacked layers (as it is well known in the art, additive manufacturing refers to successive layers of materials provide on top of each other and, in the case of Fuller, the additive manufacturing technique provides components continuous and non-interrupted) [par. 0174].

Regarding claim 2, Fuller discloses: 
forming the stacked layers including forming a heat exchanger (10) (figs. 1-18) by stacking the layers with an offset relative to each other to define a recessed portion of the sidewall (the wall of any of the conduits -30, 32, 36, 40-) (figures 6 and 17, for instance, clearly show that, when stacking layers to form any of the conduits -30, 32, 36, 40- by additive manufacturing [par. 0174], the layers are offset relative to each other in order to form a recessed portion –the ‘curved’ of the wall of each of the conduits-, best seen in fig. 17. This is, the cross-sectional area of each of the conduits changes [par. 0146]).
Regarding claim 3, Fuller discloses:  
forming the heat exchanger (10) (figs. 1-18) includes configuring the sidewall (the wall of any of the conduits -30, 32, 36, 40-, fig. 6) to exchange heat between fluid materials respectively in contact with opposing interior and exterior surfaces of the recessed portion of the sidewall (the wall of any of the conduits -30, 32, 36, 40-, fig. 6), and to prevent the fluid materials from contacting each other [par. 0128, 0131, 0163] (it is noted, there is thermal energy to be transferred between the working fluid flowing through conduits 30, 32, 36, 40 and coolant flowing through conduits 52, 54, 56 and 58, clearly seen in figures 14-15).  
Regarding claim 6, Fuller discloses: 
forming the successive stacked layers (to form any of the conduits -30, 32, 36, 40-) includes forming at least one of the stacked layers offset relative to one of the stacked layers upon which it is formed (figures 6 and 17, for instance, clearly show that, when stacking layers to form any of the conduits -30, 32, 36, 40- by additive manufacturing [par. 0174], the layers are offset relative to each other in order to form a recessed portion –the ‘curved’ of the wall of each of the conduits-, best seen in fig. 17. This is, the cross-sectional area of each of the conduits changes [par. 0146]).
Regarding claim 15, Fuller discloses: 
an apparatus (10) (figs. 1-18), comprising:
a first stacked layer extending along a path (the first stacked layer of the wall of any of the conduits -30, 32, 36, 40-, for instance, fig. 6) that defines a first layer of a three-dimensional (3D) structure (the 3D structure of the wall of any of the conduits -30, 32, 36, 40-, fig. 6); and

each stacked layer including a portion of the continuous bead of material that extends uninterruptedly from the first stack layer and through the successive stacked layers along the path [continuous and non-interrupted, par. 0174] and with a surface thereof in contact with a surface of material of an adjacent one of the stacked layers (in order to form the wall of any of the conduits -30, 32, 36, 40-, fig. 6).
Regarding claim 16, Fuller discloses: 
the sidewall (the wall of any of the conduits -30, 32, 36, 40-, fig. 6) forming a heat exchanger (10) (figs. 1-18) and the stacked layers therein are stacked with an offset relative to each other to define a recessed portion of the sidewall (the wall of any of the conduits -30, 32, 36, 40-) (figures 6 and 17, for instance, clearly show that, when stacking layers to form any of the conduits -30, 32, 36, 40- by additive manufacturing [par. 0174], the layers are offset relative to each other in order to form a recessed portion –the ‘curved’ of the wall of each of the conduits-, best seen in fig. 17. This is, the cross-sectional area of each of the conduits changes [par. 0146]); and 
the heat exchanger (10) being configured and arranged to flow a first fluid along one side of the sidewall (the wall of any of the conduits -30, 32, 36, 40-) and exchange heat with a second fluid on the other side of the sidewall (the wall of any of the conduits -30, 32, 36, 40-) while preventing the first and second fluids from intermixing [par. 0128, 0131, 0163] (it is noted, there is thermal energy to be transferred between the working fluid flowing through conduits 30, 32, 36, 40 and coolant flowing through conduits 52, 54, 56 and 58, clearly seen in figures 14-15).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Sennoun et al. (US 2018/0245853, herein “Sennoun”) and Zaffetti et al. (US 2017/0356696, herein “Zaffetti”).
Regarding claim 5, Fuller discloses: 
depositing the continuous bead of material (continuous, par. 0174) and therein forming a deposited bead that continuously extends uninterrupted through the stacked layers (of the wall of any of the conduits -30, 32, 36, 40-, fig. 6). 
Although Fuller clearly discloses the heat exchanger (10) components being manufactured by additive manufacturing techniques [par. 0171 and 0174] it does not specifically disclose a technique including extruding the continuous bead of material. 
Sennoun, also directed to a method of forming a heat exchanger (100), teaches that additive manufacturing methods, like Fuse Deposition Modeling (FDM) [par. 0046, lines 1-3], which is continuous bead extrusion of material, enable the formation of heat exchangers having any suitable size or shape [par. 0029, lines 1-5 and 0041, lines 1-3]. Zaffeti, also directed to a method of forming a heat exchanger with additive manufacturing [claim 14, lines 1-3], teaches that is old a known in the art to use nozzles (the outlet of tool -99-, fig. 4) along a path (the path of plate -97-, fig. 4).
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have deposited the continuous bead of material including extruding the continuous bead of material (upon modification with the Fuse Deposition Modeling (FDM) of Sennoun) from an extruder nozzle (Zaffetti, at the outlet of -99-, fig. 4) while moving the extruder nozzle along the path (plate 97, in the case of figure 4 of Zaffeti), and therein forming a deposited bead that continuously extends uninterrupted through the stacked layers.





Claims 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Barney et al. (US 2020/0033062, herein “Barney”) and Pomestchenko et al. (US 2018/0208762, herein “Pomestchenko”).
Regarding claim 7, although Fuller discloses using additive manufacturing techniques to form continuous and uninterrupted components of the heat exchanger (10) [par. 00174], it does not disclose depositing the continuous bead of material including depositing material including metallic flakes.
Barney, also directed to a heat exchanger core (206) (fig. 2A) printed using a Fused Deposition Modeling (FDM) printing technique [par. 0085, lines 1-5] teaches that adding metallic filler materials to a polymer-based composite, improves the thermal conductivity of the polymer-based composites used as additive manufacturing material [par. 0090, lines 1-3].
Pomestchenko, also directed to thermoplastic polymer composites [par. 0038] to be used in 3D-printing processes like Fused Deposition Modeling [par. 0069], teaches that metal particles may be added to these thermoplastic polymer composites and thus further boost the thermal conductivity of the composite, and also teaches that these thermoplastic polymer composites may take the form of particles, powders, foils, flakes, rods, fibers, etc. [par. 0134].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination Fuller the teachings of Barney and Pomestchenko to have the continuous bead of material including depositing material including metallic flakes, in order to improve thermal conductivity when the additive manufacturing material chosen as a matrix for the new composite is a polymer-based material. Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.
Regarding claim 8, the combination of Fuller, Barney and Pomestchenko discloses: 
depositing the material [Fuller, continuously, par. 0174] including the metallic flakes [Barney] includes forming thermal conductivity paths extending between the opposing surfaces of the sidewall and through the metallic flakes (since there is a thermal conductivity path formed between opposing surfaces of the thermally conductive sidewall that, upon modification with Barney, includes the metallic flakes) [Barney, par. 0092, lines 5-8].
Regarding claim 12, Fuller discloses:
a continuous bead of material [continuously, par. 0174] but does not disclose the material being a polymer material having heat conductive flakes therein and exhibiting heat conductivity across a thickness of the sidewall that is equal to conductivity along a length of the sidewall.
Barney, also directed to a heat exchanger core (206) (fig. 2A) printed using a Fused Deposition Modeling (FDM) printing technique [par. 0085, lines 1-5] teaches that adding metallic filler materials to a polymer-based composite, improves the thermal conductivity of typical polymer-based composites used as additive manufacturing material [par. 0090, lines 1-3].
Pomestchenko, also directed to thermoplastic polymer composites [par. 0038] to be used in 3D-printing processes like Fused Deposition Modeling [par. 0069], teaches that metal particles may be added to the thermoplastic polymer composites and thus further boost the thermal conductivity of the composite, and also teaches that these thermoplastic polymer composites may take the form of particles, powders, foils, flakes, rods, fibers, etc. [par. 0134].
The heat conductivity across a thickness of a polymer-based material having heat conductive flakes is considered an obvious design choice, wherein a person of skill in the art would select a polymer material with heat conductive flakes having an optimal heat conductivity across the thickness of the material to attain a desired heat transfer. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Fuller the teachings of Barney and Pometschenko to have the continuous bead of material including depositing material including metallic flakes, in order to improve thermal conductivity when the additive manufacturing material chosen as a matrix for the new composite is a polymer-based material, wherein the polymer exhibits a heat conductivity across a thickness of the sidewall that is equal to conductivity along a length of the sidewall.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Sennoun.
Regarding claim 9, Fuller discloses:
depositing the continuous bead of material (continuous, par. 0174) including forming a heat conductive, watertight heat exchanger (10) [par. 0128] having a sidewall (the wall of any of the conduits -30, 32, 36, 40-, fig. 6) with tapered fins (66, 68) configured to flow fluid and exchange heat with the fluid [par. 0163, 0164], by 3D-printing the continuous bead of material [par. 0174].
	Fuller does not disclose:
3D-printing the continuous bead of material with a conductive polymer material along the path.
Sennoun, also directed to a method of forming a heat exchanger (100), teaches that additive manufacturing techniques include, for example, Fused Deposition Modeling (FDM) and Selective laser Sintering (SLS) [par. 0046} and that those techniques may be used for forming components using any suitable material, like plastic, metal, concrete, ceramic, polymer, epoxy, etc. [par. 0047].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Fuller the teachings of Sennoun to deposite the continuous bead of material by 3D-printing the continuous bead of material with a conductive polymer material along the path. Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.

Claims 10 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Barney.
Regarding claim 10, Fuller discloses: 
depositing the continuous bead of material [Fuller, par. 0174] includes depositing the bead from an additive manufacturing tool (Fuller, non-disclosed, but nevertheless necessary in order to deposit the continuous bead of material of par. 0174), but not from a spool around which the continuous bead of material is wound.
However, the use of spools as feeders to direct the additive manufacturing material to the applicator is known in the art of additive manufacturing, as an obvious option to any other suitable feeder, like gravity feed, pumps or augers, as taught by Barney [par. 0086, lines 12-15].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Fuller the teachings of Barney to have the continuous bead of material deposited from a spool around which the continuous bead of material is wound.
Regarding claim 13, Fuller does not disclose: 
 the continuous bead of material including conductive fillers having a sphere-based shape.
Barney, also directed to a heat exchanger core (206) (fig. 2A) printed using a Fused Deposition Modeling (FDM) printing technique [par. 0085, lines 1-5] teaches that adding filler materials to a polymer-based composite improves the thermal conductivity of typical polymer-based composites used as additive manufacturing material [par. 0090, lines 1-3].
The shape of the heat conductive fillers is considered an obvious design choice, wherein a person of skill in the art would design the shape of the heat conductive fillers to not easily break under the pressure of the driving system in a 3D printer, as taught by Barney [par. 0094] or to optimize heat transfer, as also taught by Barney [par. 0092]. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. Furthermore, Applicant, on their remarks of 10/06/20, has acknowledged that metallic flakes, as heat conductive fillers, may have a sphere-based shape [page 4, lines 9-11, “…Applicant’s specification or otherwise”] and, therefore, that admission is also considered prior art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Barney, as applies to claim 10, above, and further in view of Pomestchenko.
Regarding claim 11, the combination of Fuller and Barney discloses: 
depositing the continuous bead of material [Fuller, continuous, par. 0174] includes depositing a polymer having heat conductive fillers [Barney, par. 0090, lines 1-3] being of a size and making up a percentage of the continuous bead of material set to facilitate extrusion from a nozzle and to mitigate breakage of the continuous bead of material as it is wound around the spool [Barney, par. 0094-0095], but does not disclose the heat conductive fillers being in the form of flakes.
Pomestchenko, also directed to thermoplastic polymer composites [par. 0038] to be used in 3D-printing processes like Fused Deposition Modeling [par. 0069], teaches that metal particles may be added to the thermoplastic polymer composites and thus further boost the thermal conductivity of the composite, and also teaches that these thermoplastic polymer composites may take the form of particles, powders, foils, flakes, rods, fibers, etc. [par. 0134].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Fuller and Barney the teachings of Pomestchenko to have the continuous bead of material including depositing material including metallic flakes, in order to improve thermal conductivity when the additive manufacturing material chosen as a matrix for the new composite is a polymer-based material.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller, as applies to claims 1-3, 6 and 15-16, above, and further in view of Barney and Pomestchenko.
Regarding claim 17, although Fuller discloses using additive manufacturing techniques to form continuous and uninterrupted components of the heat exchanger (10) [par. 00174], it does not disclose the continuous bead of material including metallic flakes.
Barney, also directed to a heat exchanger core (206) (fig. 2A) printed using a Fused Deposition Modeling (FDM) printing technique [par. 0085, lines 1-5] teaches that adding metallic filler materials to a polymer-based composite, improves the thermal conductivity of typical polymer-based composites used as additive manufacturing material [par. 0090, lines 1-3].
Pomestchenko, also directed to thermoplastic polymer composites [par. 0038] to be used in 3D-printing processes like Fused Deposition Modeling [par. 0069], teaches that metal particles may be added to the thermoplastic polymer composites and thus further boost the thermal conductivity of the composite, and also teaches that these thermoplastic polymer composites may take the form of particles, powders, foils, flakes, rods, fibers, etc. [par. 0134].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Fuller the teachings of Barney and Pometschenko to have the continuous bead of material including metallic flakes configured and arranged to conduct heat through the sidewall, in order to improve thermal conductivity when the additive manufacturing material chosen as a matrix for the new composite is a polymer-based material.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sennoun, Barney and Pomestchenko.
Regarding claim 18, Sennoun discloses:
a method of 3D-printing [par. 0007 and par. 0047, lines 1-3],
the method comprising:
forming a conductive polymer-based material [par. 0047, lines 1-4],
forming a 3D structure (the wall of passage -126-, for instance) by extruding the conductive polymer-based material from a nozzle (it is old and known I the art that extruding material in an additive manufacturing process requires a spool of material being pushed through a heated nozzle in a continuous stream) along a continuous path (the continuous path of the wall of passage -126-) (as it is well known in the art, additive manufacturing refers to successive layers of materials provide on top of each other and, in the case of Sennoun, the additive manufacturing technique Fused Deposition Modeling is continuous bead extrusion) and
depositing the extruded material as a continuous bead that extends uninterruptedly through respective layers of the 3D structure [par. 0045, lines 1-5] (it is noted, in order to form the wall of first fluid passageway -126- using the Fused Deposition Modeling –FDM- disclosed, a continuous bead of material needs to be deposed to form a first layer, then another bead of continuous material needs to be deposed on the first layer, and so on, to form the 3D-structure. Fig. 7 and par. 0042 clearly disclose that the wall of first fluid passage -126- is manufactured before the heat exchanging features -160- of the passage are manufactured and therefore, the wall of first fluid passage -126- is considered a continuous bead of material along an uninterrupted path. Further, Sennoun clearly discloses that heat exchanger -100- and, therefore, element -126- “may be a single piece of continuous metal”, par. 0055. In this case, continuous is a synonym of uninterrupted. Merriam-Webster).
 	Sennoun does not disclose:
forming a conductive polymer-based material by dispersing a plurality of metal-based flakes in the polymer-based material.
Barney, also directed to a heat exchanger core (206) (fig. 2A) printed using a Fused Deposition Modeling (FDM) printing technique [par. 0085, lines 1-5] teaches that adding metallic filler materials to a polymer-based composite, improves the thermal conductivity of the composite used as additive manufacturing material [par. 0090, lines 1-3].
Pomestchenko, also directed to thermoplastic polymer composites [par. 0038] to be used in 3D-printing processes like Fused Deposition Modeling (the process used by Sennoun) [par. 0069], teaches that metal particles may be added to the thermoplastic polymer composites and thus further boost the thermal conductivity of the composite, and also teaches that these thermoplastic polymer composites may take the form of particles, powders, foils, flakes, rods, fibers, etc. [par. 0134].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Sennoun the teachings of Barney and Pomestchenko to disperse a plurality of metal-based fillers in a conductive polymer-based material, in order to improve thermal conductivity of the composite.
Regarding claim 19, the combination of Sennoun, Barney and Pomestchenko discloses:
extruding the conductive polymer-based material (Barney) from a nozzle along a continuous path (Sennoun, the continuous path of the wall of passage -126-) includes stacking layers of a continuous bead of the extruded polymer-based material (Barney) to form sidewalls (the sidewalls of passages -126-) of the 3D structure including a deposited bead that continuously extends uninterrupted throughout the stacked players [Sennoun, par. 0045, lines 1-5] (it is noted, in order to form the wall of first fluid passageway -126- using the Fused Deposition Modeling –FDM- disclosed, a continuous bead of material needs to be deposed to form a first layer, then another bead of continuous material needs to be deposed on the first layer, and so on, to form the 3D-structure. Fig. 7 and par. 0042 clearly disclose that the wall of first fluid passage -126- is manufactured before the heat exchanging features -160- of the passage are manufactured and therefore, the wall of first fluid passage -126- is considered a continuous bead of material along an uninterrupted path. Further, Sennoun clearly discloses that heat exchanger -100- and, therefore, element -126- “may be a single piece of continuous metal”, par. 0055. In this case, continuous is a synonym of uninterrupted. Merriam-Webster).
Regarding claim 20, the combination of Sennoun, Barney and Pomitschenko discloses: 
extruding the conductive polymer-based material from a nozzle (Barney, 112) along a continuous path including forming a sidewall of the 3D structure [Sennoun, par. 0045, lines 1-5]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the heat conductivity along a length thereof being within 20% of heat conductivity in a direction across a thickness of the sidewall of the polymer material having the heat conductive flakes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). 
In this instance, the heat conductivity along a length thereof being within 20% of heat conductivity in a direction across a thickness of the sidewall is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal heat conductivity across the sidewall, the heat transfer performance of the sidewall is optimized. Therefore, since the general conditions of the claim, i.e. that the polymer-based material containing a thermally conductive metallic filler having an intrinsic thermal conductivity were disclosed in the prior art by Barney and Pomestchenko [Barney, par. 0090, lines 1-3; Pomestchenko, par. 0134], it is not inventive to discover the optimum workable range by routine experimentation. 

Allowable Subject Matter
Claim 14 is allowable.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The rejection of claims 9, 11-13 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the remarks.
Applicant's arguments filed 11/01/2021 have been fully considered but they are directed to combinations of references not used in the instant office action and therefore, they do not apply to the new grounds of rejection presented in the instant office action.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763